DETAILED ACTION
This action is pursuant to the claims filed on January 15, 2021. Currently claims 1-8 are pending with claims 1, 3, and 4 amended. Below follows a complete first action on the merits of claims 1-8. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al (US PGPUG: 2014/0378892) in view of Jaroslav Jánský et al “Stimulation of the discharge propagation in capillary tube in the air at atmospheric pressure”, 2010 J. Phys. D: Appl. Phys. 43 395201; further in view of Koo et al (US PGPUB: 2011/0101862). 
Regarding independent claim 1, Keidar discloses a system (Figures 1-3: 100) for treatment of an area having cancerous cells ([0007]), comprising: 
a cold atmospheric plasma delivery device (120; [0021]) comprising: 
a housing (121) having a channel within said housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2), said channel having an entry port (107) for connecting said channel to a source of inert gas (106; [0025]-[0026] e.g. Helium) and an exit port (129; [0025]) for inert gas flowing through said channel ([0025]); 
a first electrode (126) within said channel (see figure 2; [0022]) for connecting to a source of electrosurgical energy (102; [0024]); 
a second electrode (128) around the outside of said housing (see figure 2; [0024] “an annular outer ring electrode 128”); and 
a tube (123) connected to said exit port (see figure 2; [0025]) being configured to direct a plasmatized gas flowing out of said tube onto target tissue ([0025]-[0026]), wherein said first electrode does not extend into said tube (see Figure 2 which display first electrode 126 not extending into tube 123).
While Keidar discloses a tube, Keidar does not explicitly disclose the tube is a capillary tube, said capillary tube having an inner radius not exceeding 254 µm.
However, Jánský 
Even further, it would have been an obvious matter of design choice to modify the tube of Keidar to include the capillary tube having an inner radius not exceeding 254 µm of Jansky, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further, while Keidar discloses a second electrode around the housing, Keidar does not explicitly disclose the second electrode is grounded. 
However, Koo discloses a plasma device (Fig, 1-2D; abstract; [0062]). The device comprises an inner electrode (22) and an outer electrode (23). Koo discloses that either in the inner or outer electrode (22, 23) can act as the neutral or return electrode (i.e. grounded) ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Keidar to incorporate the grounded electrode of Koo. This configuration provides the benefit of facilitating RF energy coupling to drive plasma generation ([0077]). 
Regarding dependent claim 2, in view of the combination of claim 1, Keidar further discloses further comprising: a controller (104) adapted to control a flow rate of gas flowing from a gas source (106) into said channel ([0025] refers to gas controller as integrated to controller 104) and to control a size of a plasma jet exiting said capillary tube ([0024]- [0025] refer to the controller controlling the voltage, frequency, and flow rate of gas applied to the device, therefore necessarily controlling the size of the plasma jet exiting).
Regarding independent claim 3, Keidar discloses a system (Figures 1-3: 100) for treatment of an area having cancerous cells ([0007]), comprising: 
a source of inert gas (106; [0026]); 
a source of electrical energy (102); 
a cold atmospheric plasma delivery device (120; [0021]) comprising: 
a housing (121) having a channel within said housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2) connected to said source of inert gas (see figure 2 which displays connection between housing 121 and gas source 106), said channel having an entry port (107) for connecting said channel to said source of inert gas ([0025]) and an exit port (129; [0025]) for gas flowing through said channel and said channel having a diameter greater than 1mm (refer to figure 2 and [0026] which refers to the distance between electrode 126 and 128 (which is the distance at that point in the channel of housing 121) is 5-10 mm, which is greater than 1 mm); 
a first electrode (126) within said channel (see figure 2; [0022]), said first electrode being connected to said source of electrical energy ([0024]), wherein electrical energy applied to said first electrode plasmatizes gas within said channel ([0026]); 
a second electrode (128) outside of said channel (see figure 2; [0024]); and 
a tube (123) connected to said exit port and said tube directs plasmatized gas flowing out of said exit port onto a target tissue ([0026]), wherein said first electrode does not extend into said tube (see Figure 2 which display first electrode 126 not extending into tube 123).
While Keidar discloses the use of a tube to direct the flow of plasmatized gas, Keidar does not explicitly disclose wherein said tube has a diameter less than 500 µm
However, Jánský discloses a plasma discharge device comprising a capillary tube for discharging plasma (abstract). The capillary tube comprises an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13; note a 100 µm radius is equivalent to a 200 µm diameter, which is less than 500 µm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tube of Keidar to incorporate the capillary tube having a diameter less than 500 µm as disclose by Jánský. This configuration is utilized because the propagation phases are much faster in a capillary tube (p. 12, col. 1, lines 17-18), thereby improving the efficiency of the device by increasing the electron density, electric field, and reactivity of the discharge (p. 12, col. 1, lines 18-21). Additionally, Jánský discloses that a 100 µm radius corresponds to a typical radii of plasma discharge devices (p. 2, col. 2, lines 10-13). 
Even further, it would have been an obvious matter of design choice to modify the tube of Keidar to include wherein said tube has a diameter less than 500 µm of Jansky, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 4, in view of the combination of claim 3, Keidar further discloses further comprising: a controller (104) adapted to control a flow rate of gas flowing from said gas source into said channel ([0025] refers to gas controller as integrated to controller 104) and to control a size of a plasma jet exiting said capillary tube
Regarding dependent claim 5, in view of the combination of claim 3, Keidar further discloses wherein said inert gas comprises helium ([0026]).
Regarding dependent claim 6, in view of the combination of claim 3, Keidar further discloses wherein said target comprises cancerous cells ([0007], [0026]).
Regarding dependent claim 7, in view of the combination of claim 3, Keidar further discloses wherein said target comprises a medium ([0041] refers to applying cold plasma treatment to cells in DEM medium; see also ‘media’ in figure 2).
Regarding independent claim 8, Keidar discloses a method of eradicating cancerous cells in an area ([0026]), the method comprising: 
generating a cold atmospheric plasma in a channel within the housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2; where [0026] and figure 2 disclose the discharge area in channel 121 where cold plasma is generated); 
directing said cold atmospheric plasma at the area having cancerous cells ([0007], [0026] refer to treating cancerous cells using cold plasma) via a tube (123; [0025]-[0026); and 
controlling the flow rate and size of a plasma jet exiting the tube to the cancerous cells ([0024]- [0025] refers to gas controller as integrated to controller 104 and the controller controlling the voltage, frequency, and flow rate of gas applied to the device, therefore necessarily controlling the size of the plasma jet exiting the tube 123).
While Keidar discloses a tube, Keidar does not explicitly disclose the tube is a capillary tube having an inner diameter not exceeding 254 µm.
However, Jánský discloses a plasma discharge device comprising a capillary tube for discharging plasma (abstract). The capillary tube comprises an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13; note a 100 µm radius is less than 254 µm).  Therefore, it would In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the supposed motivations apply to a system that is different than the claimed invention and thus the motivation teaches away (p. 5-6, Remarks), this is not persuasive. Jansky discloses studying the effects the radius of the capillary tube has on the discharge of the plasma (abstract). While the electrode may be in the tube, the propagation of the discharge is altered based on the radius of the tube, regardless of the presence of the electrode. As such, Jansky discloses that a capillary tube with an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13) improves the efficiency of the device (i.e. a faster initiation 
Also, Jansky discloses it is known in the art to provide a plasma device with a capillary tube with the claimed diameter and inner radius (outlined in detail above). As such, it would have been an obvious matter of design choice to modify the tube of Keidar to include the capillary tube having an inner radius not exceeding 254 µm of Jansky, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The Examiner notes that the specification fails to provide any form of criticality for the capillary tube and/or the specified diameter and inner radius. 
Examiner notes Applicant has not provided additional arguments for claims 2 and 4-7 and thus the rejections are tenable for same reasons as outlined above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794